  6:19-cv-03551-JD          Date Filed 07/20/21      Entry Number 78        Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION


 Aimee Maddonna,                                 )
                                                 )       Civil Action No.: 6:19-cv-3551-JD
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )              FOURTH AMENDED
 United States Department of Health and          )             SCHEDULING ORDER
 Human Services; Alex M Azar, II, in his         )
 official capacity as Secretary of the           )
 United States Department of Health and          )
 Human Services; Administration for              )
 Children and Families, United States            )
 Department of Health and Human                  )
 Services; Lynn Johnson, in her official         )
 capacity as Assistant Secretary of the          )
 Administration for Children and                 )
 Families; Henry McMaster, in his official       )
 capacity as Governor of the State of            )
 South Carolina; Michael Leach, in his           )
 official capacity as State Director for the     )
 South Carolina Department of Social             )
 Services,                                       )
                Defendants.                      )


       Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this District,
the Court hereby establishes the following schedule for this case.

      1. Amendment of Pleadings: The deadline for any motions to join other parties and to amend
         the pleadings expired on January 8, 2021.

      2. Expert Disclosures:

             A. The deadline for Plaintiff(s) to file and serve a document identifying by full name,
                address, and telephone number each person whom Plaintiff(s) expects to call as an
                expert at trial and certifying that a written report prepared and signed by the expert
                pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
                counsel has been disclosed to the other parties expired on March 25, 2021.

             B. The deadline for Defendant(s) to file and serve a document identifying by full
                name, address, and telephone number each person whom Defendant(s) expects to
6:19-cv-03551-JD      Date Filed 07/20/21       Entry Number 78        Page 2 of 3




           call as an expert at trial and certifying that a written report prepared and signed by
           the expert pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report
           prepared by counsel has been disclosed to the other parties expired on April 23,
           2021.

3. Records Custodians: The deadline for counsel to file and serve affidavits of records
   custodian witnesses proposed to be presented by affidavit at trial expired on April 23,
   2021. Objections to such affidavits were due within 14 days after the service of the
   disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
   16.02(D)(3) (D.S.C.).

4. Discovery: Discovery shall be completed no later than September 7, 2021. All discovery
   requests shall be served in time for the responses thereto to be served by this date. De bene
   esse depositions must be completed by the discovery deadline. No motions relating to
   discovery shall be filed until counsel have consulted and attempted to resolve the
   matter as required by Local Civil Rule 7.02 (D.S.C.) and have had a telephone
   conference with Judge Dawson in an attempt to resolve the matter informally. The
   request for a telephone conference should be made within the time limit prescribed
   by local rule for filing such a motion. Attorneys should send a request for a telephone
   conference via e-mail to dawson_ecf@scd.uscourts.gov. The parties shall set forth
   their respective positions in their request.

5. Motions: All dispositive motions, Daubert motions, and all other motions, except those to
   complete discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and
   those relating to the admissibility of evidence at trial (other than Daubert motions), shall
   be filed on or before September 20, 2021.

6. Mediation: Mediation shall be completed in this case on or before September 16, 2021.
   See Judge Dawson’s Standing Order to Conduct Mediation (setting forth mediation
   requirements).

7. Pretrial Disclosures: No later than October 25, 2021, the parties shall file and exchange
   Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within 14 days thereafter, a party shall file
   and exchange Fed. R. Civ. P. 26(a)(3) objections, any objections to use of a deposition
   designated by another party, and any deposition counter-designations under Fed. R. Civ.
   P. 32(a)(6). Deposition designations and counter-designations must specifically
   identify the portions to be offered, including page and line citations.

8. Motions in Limine: Motions in limine must be filed no later than October 18, 2021.
   Written responses are due 7 days after the motion is filed.
    6:19-cv-03551-JD       Date Filed 07/20/21       Entry Number 78        Page 3 of 3




    9. Pretrial Briefs and Exhibits: Parties shall furnish the Court pretrial briefs 7 days prior to
       the date set for jury selection.4 Local Civil Rule 26.05 (D.S.C.). Attorneys shall meet at
       least 7 days prior to the date set for submission of pretrial briefs for the purpose of
       exchanging and marking all exhibits. See Local Civil Rule 26.07 (D.S.C.).

    10. Jury Selection and Trial: This case is subject to being called for jury selection and/or trial
        on or after November 15, 2021.

         The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.) regarding
the filing of confidential material. The parties’ attention is also directed to the Court’s website
regarding instructions or other orders that may be applicable to your case.




                                                              ______________________________
                                                              Honorable Joseph Dawson, III
                                                              United States District Judge



Dated: July 20, 2021
Greenville, South Carolina




4
  The pretrial brief information found in Local Civil Rule 26.05(A)–(M) (D.S.C.) shall be
submitted only to the Judge’s chambers. However, pretrial brief information contained in Local
Civil Rule 26.05(N)–(O) (D.S.C.) shall be served on opposing parties.
